Citation Nr: 0838672	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for prostate cancer, based 
on exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
denied service connection for prostatic adenocarcinoma.  This 
decision was confirmed in a February 2005 rating decision.  
The veteran requested a hearing on his VA-Form 9 but withdrew 
this request in March 2005.

The Board remanded this case for additional development in 
October 2007.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Although the veteran was presumably exposed to ionizing 
radiation in service, the medical evidence of record 
indicates that this exposure did not cause his prostate 
cancer.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
directly or presumptively. 38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.111 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2002.  The RO provided the appellant with 
additional notice including the criteria for assigning 
effective dates and disability ratings in November 2007, 
subsequent to the initial adjudication.  While the second 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an August 2008 supplemental statement of the 
case, following the provision of notice.  No fundamental 
unfairness is shown as a result of the untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology the prostate cancer.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

The veteran's representative contends that the case should be 
remanded because the veteran indicated that two VA doctors 
reportedly told him that his prostate cancer was possibly 
related to radiation exposure.  The Board remanded this case 
in October 2007 to provide the veteran the opportunity to 
identify the doctors so that VA might assist him in obtaining 
any outstanding evidence.  In compliance with the Board 
remand, the RO sent the veteran a letter in November 2007 
asking him to submit the written opinions of the physicians 
or provide sufficient information so that VA could obtain the 
records for him.  The veteran did not provide the names of 
the doctors.  He said that the VA doctors told him he should 
pursue his claim but did not want to get involved by 
submitting any records and declined to document their 
statements.  

The duty to assist "is not always a one-way street... [i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Reasonable efforts 
have been made to obtain all available evidence.  It is not 
possible to obtain records from individuals who are unknown.  
If the veteran knew the names of the doctors, he should have 
identified them for VA to obtain these statements.  There are 
no known additional medical treatment records available.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks disability compensation for his prostate 
cancer because he contends that it is related to his military 
service during World War II.  He reported that he served on 
the USS Haven and entered Nagasaki Harbor to remove prisoners 
of war shortly after the bomb had been dropped.  They 
remained in the Harbor for about 10 days processing and 
decontaminating the prisoners and it was during this time 
that he was exposed to radiation, which he contends caused 
his current condition.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

VA regulations provide service connection for specific 
diseases for radiation-exposed veterans as a result of onsite 
participation in a radiation-risk activity. 38 C.F.R. § 
3.309(d).  "Radiation-risk activity" is defined to mean: 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period August 6, 1945 to 
July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(iv)-(vii).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials. 38 C.F.R. § 3.309(d)(3)(iv).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the veteran was diagnosed with 
adenocarcinoma of the prostate in October 2001.  

The Defense Threat Reduction Agency (DTRA) submitted a letter 
in October 2002 that Navy records confirmed that the veteran 
was a member of the American occupation forces in Japan 
following World War II and that while serving aboard the USS 
Haven (AH 12), the veteran was present in the VA-defined 
Nagasaki area from September 11, 1945 to September 25, 1945.  

The service medical records are negative for any findings of 
adenocarcinoma of the prostate; so there is no direct 
evidence of in-service incurrence.  However, based on the 
above-cited letter, exposure to ionizing radiation in service 
is presumed.  

Adenocarcinoma of the prostate is not one of the diseases 
that is presumed to be related to ionizing radiation exposure 
under 38 C.F.R. § 3.311.  Therefore, the analysis must be 
whether the medical evidence shows a direct relationship 
between the two.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The October 2002 DTRA letter noted that the scientific dose 
reconstruction indicates that the veteran would have received 
a most probable dose of 0.0 rem gamma.  This dose had an 
upper bound of 0.0 (less than 0.01) rem gamma.  The veteran 
had no potential for neutron exposure since his unit was not 
at Nagasaki at the time of the detonation.  His 50-year 
committed dose equivalent to the prostate was 0.0 rem.  

The Director of Compensation and Pension referred the claims 
folder to the Under Secretary for Health for review and an 
opinion on the etiology of the veteran's prostate cancer.  
The Chief Public Health and Environmental Hazards Officer 
submitted a memorandum to the Director of Compensation and 
Pension in April 2003 and noted the DTRA's estimates on 
ionizing radiation exposure.  The Officer also noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination Science Panel Report Number 6, 1988 did not 
provide screening doses for prostate cancer.  The sensitivity 
of the prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  The Officer 
cited to Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 316-318; Mettler and Upton, 
Medical Effects of Ionizing Radiation, 2nd edition, 1995, 
page 168.  In light of the above, it was the Officer's 
opinion that it was unlikely that the veteran's 
adenocarcinoma of the prostate could be attributed to 
exposure to ionizing radiation in service.  

Based on the medical opinion from the Under Secretary for 
Health, the Director of Compensation and Pension in turn 
issued an advisory opinion in April 2003 that it was unlikely 
that the veteran's adenocarcinoma of the prostate resulted 
from his exposure to ionizing radiation in service.  The 
records reflected that he was first exposed to ionizing 
radiation at age 20 and that the disease was first diagnosed 
approximately 57 years after his last exposure.  The Director 
further noted the DTRA's findings.  Following review of the 
evidence, the Director found that there was no reasonable 
possibility that the veteran's adenocarcinoma of the prostate 
resulted from radiation exposure in service.

In May 2003, the National Research Counsel issued a report 
that radiation doses provided by DTRA might have 
underestimated the amount of radiation to which some veterans 
were exposed.  DTRA issued another letter in November 2004 
with a revised radiation dose reconstruction.  Based on a 
description of the participation activities reflected in the 
military records and from the veteran's recollections and 
statements, it was determined that the veteran's combined 
external gamma and internal doses to the prostate from the 
inhalation and ingestion of contaminants were as follows: 
total external gamma dose: 0.09 rem; upper bound total 
external gamma dose: 0.27 rem; internal committed dose to the 
prostate: 0.005 rem; upper bound committed dose to the 
prostate: 0.05 rem; combined total prostate dose: 0.095 rem, 
which includes the contribution from the external dose 
component; upper bound combined total prostate dose: less 
than 1 rem.  DTRA noted that the National Research Council's 
May 2003 report on the DTRA's dose reconstruction program 
concurred that even the most exposed of the occupation troops 
in Japan from both internal and external exposure was 
probably well below 1 rem.  DTRA also determined that none of 
the troops participating in the occupation of Japan received 
a dose from neutron radiation.  

Another opinion was elicited from the Under Secretary for 
Health by the Director of Compensation and Pension.  The 
Chief Public Health and Environmental Hazards Officer 
submitted a memorandum to the Director of Compensation and 
Pension in February 2005 noting the new findings of the DTRA.  
The Officer used an Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) to estimate the likelihood that exposure to 
ionizing radiation was responsible for the prostate cancer.  
In accordance with the guidance using the NIOSH IREP, the 
cancer model for all male genitalia was used.  The computer 
software calculated 99-percentile values for the probability 
of causation of 1.21 percent and 1.24 percent depending on 
whether the dose was entered as acute or chronic.  In light 
of the above, the Officer determined that it was unlikely 
that the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.  As a result of 
this opinion and following review of the evidence of record, 
the Director of Compensation and Pension determined in 
February 2005 that there was no reasonable possibility that 
the veteran's prostate cancer resulted from radiation 
exposure in service.

These are the only medical opinions of record addressing the 
etiology of the veteran's prostate cancer.  The opinions are 
based on the most recent scientific data available and 
address the highest possible amount of ionizing radiation the 
veteran was exposed to and the likelihood that this exposure 
caused his prostate cancer.

Although the veteran has argued that his current prostate 
cancer is related to exposure to radiation in service, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between the veteran's prostate 
cancer and ionizing radiation exposure in service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for prostate cancer, secondary to ionizing 
radiation exposure; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to service connection for prostate cancer, based 
on exposure to ionizing radiation is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


